In view of appellant's insistence we have again reviewed the facts for the purpose of determining the sufficiency of the corroboration of the accomplice. The testimony of said accomplice made out the State's case completely and practically showed a conspiracy between herself, appellant and another, the fulfillment of which seemed to include thefts and burglaries. She testified that the property acquired by herself and the other two as the result of theft was being used by herself and appellant at the time of their arrest. There was no question but that this witness was amply corroborated, and the presence of a large quantity of stolen property in the three-room house occupied by herself and her companions was shown without dispute. We have reviewed the Russell case, 218 S.W. Rep., 1049, cited by appellant. No accomplice testified in that case, and the question was not as to the sufficiency of the corroboration. We are unable to make application of the holding in that case to the instant case.
Believing the case was properly decided on original presentation, the motion for rehearing will be overruled.
Overruled.